McCarthy, J.
This action is on a promissory note against the defendants as makers, and presents a simple question of fact. It was fairly submitted to the jury and they found a verdict against the defendants. If the defendants made the note, it is immaterial whether they made it as partners or were doing business in some other name. Once shown that the note was made by them, they are liable. The learned justice was, therefore, right in declining to charge as requested. The judge committed no error and the judgment should be affirmed with costs.
Van Wyck, J., concurs.
Judgment affirmed.